WR-61,939-01
                                                       COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                      Transmitted 1/9/2015 3:41:06 PM
                                                        Accepted 1/9/2015 4:17:53 PM
       IN THE COURT OF CRIMINAL APPEALS OF TEXAS                           ABEL A£°|rA
                         IN AUSTIN, TEXAS




  IN RE DAVID DOW AND              CAUSE NOS. WR-61,939-01            ). V£ „lb
 JEFFREY R. NEWBERRY                  and WR-61,939-02                     §0



                                                                FILED IN
                                                      COURT OF CRIMINAL APPEALS

                                                             January 12, 2015


                  MOTION FOR LEAVE TO FILE                abelacosta, clerk




         David R. Dow                    Jeffrey R. Newberry
    Texas Bar No. 06064900             Texas Bar No. 24060966
University of Houston Law Center   University of Houston Law Center
        100 Law Center                      100 Law Center
   Houston, TX 77204-6060             Houston, TX 77204-6060
     Tel. (713) 743-2171                Tel. (713) 743-6843
     Fax (713) 743-2131                 Fax (713) 743-2131
  Email ddow@central.uh.edu         Email jrnewber@central.uh.edu
       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                           IN AUSTIN, TEXAS




  IN RE DAVID DOW AND                    CAUSE NOS. WR-61,939-01
 JEFFREY R. NEWBERRY                           and WR-61,939-02




                    MOTION FOR LEAVE TO FILE




TO THE HONORABLE JUDGES OF THIS COURT:


       On November 19, 2014, the Court ordered counsel to appear before it

on January 14, 2015 to offer further explanation and address any questions

propounded by the Court regarding counsel's filings on behalf of Miguel

Angel Paredes. Because it will assist counsel in explaining their involvement

in Mr. Paredes's cases and, specifically, the timing of that involvement,

counsel request leave to file the timeline of their involvement, attached as

Exhibit A.
                          Respectfully submitted,




       Isi David R. Dow                       Is/ Jeffrey R. Newberry

         David R. Dow                          Jeffrey R. Newberry
    Texas Bar No. 06064900                   Texas Bar No. 24060966
University of Houston Law Center        University of Houston Law Center
        100 Law Center                              100 Law Center
   Houston, TX 77204-6060                    Houston, TX 77204-6060
     Tel. (713) 743-2171                       Tel. (713) 743-6843
     Fax (713) 743-2131                        Fax (713) 743-2131
  Email ddow@central.uh.edu               Email jrnewber@central.uh.edu
Exhibit A
Before 5/22/14      Gross sends Paredes a letter informing him of the execution date and about clemency. We do not have
                    and only know about it through the 5/22/14 letter from Paredes to Gross.

5/22/14             Paredes sends Gross a letter acknowledging receipt of his letter, informing Gross that he has a lot of pt
                    to write clemency letters, complaining that Gross hasn't told him what (if anything) he plans to file, ar
                    that when he waived the Wiggins claim at the state habeas hearing he was suicidal and on medication,
                    us his copy of this letter in the initial letter he wrote to us in June.

6/9/14              We receive a letter from Paredes dated 6/4/14. Paredes asks us to help or advise him on what is availal
                    "last minute appeals/successive writ," indicates he doesn't believe Gross will file anything for him, an
                    little about waiving the Wiggins claim and his mental state at that time.

8/1/14              We write a letter to Paredes apologizing for delay in replying and asking whether Paredes still wants a

8/11/14             We receive a letter from Paredes that confirms he wants to speak with someone.

8/29/14             We email Gross and explain Paredes has written us and wants us to look into whether we can do anyth
                    We ask Gross for copies of state habeas application and federal petition. We digest state and federal pi
                    begin to assess what, if anything, can be done.

9/2/14              Visit Paredes at Polunsky.

9/12/14             Focus effort on Paredes's waiver of a single claim.

9/19/14             Extensive visit with Paredes to gather social history.

9/23/14-9/30/14     Request records (medical, educational, and correctional).

10/3/14-10/4/14     Witness interviews in San Antonio and efforts to locate additional witnesses. Obtain statements from s
                    girlfriend (and mother of son), and two neighbors.

10/10/14-10/11/14   Additional interviews in San Antonio. Obtain one statement from a brother and communication from ;
                    brother that he still fears gang retaliation if he provides testimony.

10/13/14            Research as to trial lawyer's obligation or options when witnesses are reluctant to testify due to fear of
                    retaliation.


10/17/14, 13:35     AG informs us they will oppose Rule 60 relief request.
10/17/14, 15:37          Gross informs us he was considering filing a successor, and sends us declarations on which it was to b
                         inform him we will file it.


10/18/14, around 23:30   File Rule 60 in district court.


10/21/14, 10:50          We email successor to people in San Antonio who will file hard copies for us (because e-filing is not a
                         Bexar County for criminal cases).

10/21/14, 12:29          Motion for stay submitted to CCA.

10/21/14, 12:37          Dow 11-003 statement submitted to CCA.


10/21/14, 13:46          Successor is filed in Bexar County.

10/21/14, 14:15          Email sent to Sian, with attachments: successor, Dow 11-003 statement, and stay motion.

10/21/14-before          Hard copies of successor delivered to CCA.
15:31


10/21/14, 18:18          Suggestion to reconsider submitted (without exhibits 2, 3, and 4 because e-file system can't handle sue
                         document).

10/21/14, 18:23          Suggestion exhibits 2, 3, and 4 submitted.

10/21/14, 18:28          Stay motion submitted.

10/21/14, 18:31          Dow 11-003 statement submitted.


10/21/14, 18:36-         Suggestion for sua sponte reconsideration emailed to Sian (takes a few attempts because her email ace
19:02                    handle the large file and it has to be split up).

10/22/14, 8:32           Sian acknowledges receiving emailed copy of suggestion.

10/23/14,9:15            Sian emails us order letting us know we lost.